REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-9, 11, 13-14, and 16-17 are allowed.
Claims 1, 11, 13 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving static key information representative of the QUIC connection; determining 
context transfer state information for the QUIC connection; and controlling transmission of a stateless reset packet for the QUIC connection based on the determined context transfer state information for the QUIC connection  by 
providing the context transfer state information comprising a connection state and a tuple for the QUIC connection, which tuple comprises the CID, the client IP- address and the server IP-address, to a monitoring function of the neighboring 
server.
It is noted that the closest prior art, Shiell et al. (US 10985893, Apr. 20, 2021) shows the connection identifier field found in the portion of QUIC data packets, the distributor provides each manager with the packets associated with the virtual connections managed by the manager performed on the combination of the source IP address and connection identifier.
It is noted that the closest prior art, Pfister et al. (US 10985893, Apr. 20, 2021) shows delivery node include caching server support a protocols such as, Quick User Data Datagram Protocol (UDP) internet Connections (QUIC).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464